Title: From James Madison to Edmund Pendleton, 25 March 1792
From: Madison, James
To: Pendleton, Edmund


Dear SirPhilada. March 25th. 1792
Your favor of the 14th. came to hand yesterday. You were right in saying “that the Northern Cocks are true game” but have erred in adding “that they die hard on the Representation bill.” Their perseverance has gained them a final victory. The bill passed on friday last in the form in which it was sent from the Senate; that is with the distribution of 120 members among the States, and the provision for a second Census expunged. It was carried in the Senate by a majority of one, and in the House of Reps, by a majority of two only. It now remains with the President. The history of this subject involves many unpleasing circumstances, and the result appears to me absolutely irreconcileable with the Constitution. The business next to be taken up are the reports from the Treasury on the new duties on trade, the enlargement of the times for subscribing to the funding System including the assumption part of it, and a further assumption of the remaining State debts. The last alone is likely to become doubtful, and even that I consider as gaining converts daily. The two first will be urged as in the one case a reasonable indulgence to such as have not obtained due information within the time limited; and in the other as an inevitable consequence of the military augmentations provided for the Western defence. The Militia-bill which originated in the House of Reps. is before the Senate, and the Mint which originated in the latter will receive a decision on its 3d. reading in the former tomorrow. We have no late information from Europe. That from St. Domingo, paints the distress of the Island in the most gloomy colours. The gambling system which has been pushed to such a excess, is beginning to exhibit its explosions. Duer of N. York, the Prince of the tribe of Speculators, has just become a victim to his enterprizes, and involves an unknown number to an unknown amount in his fate. It is said by some that his operations have extended to several millions of dollars, that they have been carried on by usurious loans from 3 to 6 PerCt. per month, and that every description & gradation of persons from the Church to the Stews are among the dupes of his dexterity and the partners of his distress. With the highest esteem and affection I remain Dear Sir unalterably your friend & servt.
Js. Madison Jr
